--------------------------------------------------------------------------------

Exhibit 10.1
 
PROMISSORY NOTE
 
$700,000.00
 
October 27, 2008



 
FOR VALUE RECEIVED, Nature Vision, Inc., a Minnesota corporation (the
“Company”), promises to pay to Jeffrey P. Zernov or his successors or assigns
(“Holder”), at such place as the Holder of this Note may designate in writing to
the Company, the principal sum of Seven Hundred Thousand Dollars ($700,000),
together with simple interest on the unpaid principal balance from the date of
this Note until fully paid at the rate of fifteen percent (15%) per annum, based
on actual days elapsed in a year of 365 days.  Principal and interest are due
and payable in lawful money of the United States of America.
 
Accrued but unpaid interest and principal are due and payable in full on
January 1, 2009.
 
This Note may be fully or partially prepaid at any time during the term of this
Note without penalty or premium.  Any prepayment shall be applied first to
accrued but unpaid interest and the remainder to principal.
 
The Company waives presentment, dishonor, protest, demand, diligence, notice of
protest, notice of demand, notice of dishonor, notice of nonpayment, and any
other notice of any kind otherwise required by law in connection with the
delivery, acceptance, performance, default, enforcement or collection of this
Note and expressly agrees that this Note, or any payment hereunder, may be
extended or subordinated (by forbearance or otherwise) at any time, without in
any way affecting the liability of the Company.
 
The Company agrees to pay on demand all reasonable costs of collecting or
enforcing payment under this Note, including attorney fees and legal expenses,
whether through courts of original jurisdiction, courts of appellate
jurisdiction, or bankruptcy courts, or through other legal proceedings.
 
This Note may not be amended or modified, nor shall any waiver of any provision
hereof be effective, except only by an instrument in writing signed by the party
against whom enforcement of any amendment, modification, or waiver is
sought.  This Note shall be governed by and construed according to the laws of
the State of Minnesota without regard to conflicts of laws principles.



 
NATURE VISION, INC.
             
By:
/ s/ Robert P. King
 
   
Robert P. King
 
Its:
Chief Financial Officer

 
 

--------------------------------------------------------------------------------